BOWEN, Judge.
This Court reversed the circuit court’s summary dismissal of Kennedy’s petition for writ of error coram nobis and remanded the cause for an evidentiary hearing in Kennedy v. State, 409 So.2d 1010 (Ala.Cr.App., 1982).
At the evidentiary hearing, at which Kennedy was present and represented by counsel, the allegations of Kennedy’s petition were contradicted and denied by the attorney who represented Kennedy at his *1352trial for murder in the first degree. Based upon that hearing, the trial judge had an adequate basis upon which to deny Kennedy’s petition. Corley v. State, 397 So.2d 223 (Ala.Cr.App.), cert. denied, 397 So.2d 225 (Ala.1981).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.